Per Curiam.
In taking for granted that the directions of the statute had not been followed, the judge perhaps conceded too much—at least there is nothing in the evidence brought up with the record to show that any thing was omitted—and the principle, that every thing is presumed to have been rightly done in a court of record, is applicable to such a case. The construction pressed upon us by the defendant below, would make a sheriff’s sale as ineffectual as formerly was a tax sale. But it is not said in any part of the statute, that the omission of a thing requested shall avoid the deed. It may be a reason to reject the acknowledgment; but it would be attended with an alarming degree of insecurity, were the title open to subsequent objection; and, to avoid a mischief so startling, it is necessary to consider the provisions of the section to be directory. Even were the deed inoperative, the defendant would be precluded from alleging it by the principle of Adlum v. Yard, 1 Rawle 171. He was, in effect, a party to the sale, and he confirmed it irrevocably, so far as he was concerned, by taking his share of the proceeds of it out of court.
Judgment affirmed.